                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



DAVID MALONE-LIPFORD,                         )      Case No.: 5:18 CV 2712
                                              )
       Plaintiff                              )
                                              )
        v.                                    )      JUDGE SOLOMON OLIVER, JR.
                                              )
COMMISSIONER OF SOCIAL                        )
SECURITY ADMINISTRATION,                      )
                                              )
       Defendant                              )      ORDER




       The Commissioner of Social Security Administration (the “Commissioner”) denied disability

benefits to Plaintiff David Malone-Lipford (“Plaintiff” or “Lipford”) in the above-captioned case.

Plaintiff sought judicial review of the Commissioner’s decision, and this court referred the case to

Magistrate Judge George J. Limbert (the “Magistrate Judge” or “Judge Limbert”) for preparation of

a Report and Recommendation (“R & R”). Both parties submitted briefs on the merits. Plaintiff

requested an order vacating the Commissioner’s decision and remanding the case on the grounds that

the Administrative Law Judge’s (“ALJ”) decision was not supported by substantial evidence because

the ALJ failed to explain inconsistencies between the medical opinions of record and the Residual

Functional Capacity. (Pl.’s Br., ECF No. 13.) The Commissioner sought final judgment upholding

the decision below. (Def.’s Br., ECF No. 16.)
       Judge Limbert submitted an R & R (ECF No. 18) on January 27, 2020, recommending that

the court affirm the Commissioner’s decision. Specifically, the Magistrate Judge found that the ALJ

properly and fully considered the medical opinions of record and that the ALJ’s findings were

supported by substantial evidence. (R & R at PageID #1489, EC F No. 18.) Judge Limbert found that

the ALJ considered all of Lipford’s medical opinions and afforded them with less than controlling

weight in considering Lipford’s physical and mental limitations. (Id. at PageID #1489–91.) Judge

Limbert also found that the ALJ did not err in his evaluation of the State agency psychological

consultants’ opinions. (Id. at PageID #1492.) Finally, the Magistrate Judge found that even if the

ALJ did err, such error would be harmless because Lipford did not show that he was prejudiced. (Id.

at PageID #1494.)

       Objections to the Magistrate Judge’s R & R were due by February 10, 2020, but neither

Lipford nor the Commissioner submitted any. Accordingly, this matter is ripe for review.

       The court finds, after careful de novo review of the R & R and all other relevant documents

in the record, that the Magistrate Judge’s conclusions are fully supported by the record and

controlling case law. Accordingly, the court adopts as its own Judge Limbert’s Report and

Recommendation (ECF No. 18). The court hereby affirms the Commissioner’s final decision.

       IT IS SO ORDERED.


                                                      /s/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE


February 12, 2020




                                                -2-
